Brooke, J.
(after stating the facts). It is the contention of the complainant that the language of the reservation, construed in the light of the circumstances sur*239rounding the parties at the time the deed was executed, should be held to mean that Parizade Moore took title, not alone to the timber then growing upon said 10 acres (all of which, it is conceded, she removed), but also to all timber that should grow thereon for a period of 30 years. It is pointed out that the homestead was without timber, and that it was doubtless intended by John Moore to provide that necessity for his wife for a period of 30 years. We find no difficulty in agreeing with complainant that this was probably John Moore’s motive in making the reservation; but, instead of using said timber as it was no doubt intended she should do, she chose, as she had a right, to go on and at once cut off everything except underbrush. The language of the reservation is clear and unequivocal, and refers in set terms to “the timber now on ten acres,” etc. It is conceded that all timber on the land, at the time the reservation was made, has been removed. The 30 years mentioned in the reservation refers distinctly to the period within which “ the same” — that is, the timber reserved — may be removed. If any doubt remained as to what construction should be given the language used — and there is none — still it should be construed most strongly against the grantor. Bolio v. Marvin, 130 Mich. 83 (89 N. W. 563).
Inasmuch as everything standing upon the land was cut except underbrush, it is unnecessary to again define what is meant by the word “ timber.” That was done by this court in the case of Huron Land Co. v. Davison, 131 Mich. 87 (90 N. W. 1034), and again in the recent case of Balderson v. Seeley, 160 Mich. 186 (135 N. W. 37).
The bill of complaint was properly dismissed, and the decree is affirmed, with costs to defendants.
Bird, C. J., and McAlvay, Blair, and Stone, JJ., concurred.